Title: Henry Banks to James Madison, 29 October 1829
From: Banks, Henry
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Kentucky Frankfort
                                
                                 Octr 29. 1829
                            
                        
                        
                        After a long very feeble and debilitated state of Health and debility I have so far recovered as to be able to
                            write legibly & intelligibly, as the fruitage of my recovered health I have determined to render myself useful to
                            the public, as long as my life shall be spared, and therefore to devote my time and faculties to public Benefit for that
                            Purpose I have published a prospectus for a newspaper to be called the Western Volunteer of which a sheet containing two
                            copies is now enclosed.
                        After having enjoyed for you personal esteem and friendship almost my whole life I need hardly say that I
                            shall feel myself much honord and gratified should you become a subscriber to the paper & that your example may be
                            used to induce others to become subscribers also.
                        Should a subscription paper be sent to me by the mail, papers corresponding with it shall be forwarded as
                            they may be desired
                        I rejoice to find that you are in good health and are in the full possession of your faculties which I pray
                            to the father of Mercies may be long very long continued
                        I have published and shall publish and circulate other copies of this which have been and shall be sent to
                            all parts of the United States to the number of six thousand Copies, so that the tidings which it contains may be
                            universally seen and weighed. In the hope of hearing from you by the mail, I remain your most Resple and very hum Sert
                        
                        
                            
                                Henry Banks of Virginia
                        
                    